DETAILED ACTION
This is a response to the Amendment to Application # 16/664,548 filed on May 2, 2022 in which claims 1, 5, 16, 17, and 20 were amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-5, 7-10, and 12-22 are pending, which are rejected under 35 U.S.C. § 103.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that use the word “means” or “step” (or the equivalent) but are nonetheless not being interpreted under 35 U.S.C. § 112(f) because the claim limitations recite sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: the “non-volatile memory unit” and “volatile memory unit” in claims 1, 10, 11, 13-16, 19, and 20.
Because these claim limitations are not being interpreted under 35 U.S.C. § 112(f), they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If Applicant intends to have these limitations interpreted under 35 U.S.C. § 112(f), Applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 4, 10, 12-16, and 18-21 are rejected under 35 U.S.C. § 103 as being obvious over Idicula et al., US Publication 2012/0143919 (hereinafter Idicula), as cited on the Notice of References Cited dated April 19, 2021, in further view of Brundage et al., US Publication 2003/0204511 (hereinafter Brundage).

Regarding claim 1, Idicula discloses a system comprising “one or more processors.” (Idicula ¶ 79). Additionally, Idicula discloses “a non-volatile memory unit storing a sequence of files” (Idicula ¶ 82) by disclosing the use of storage devices such as magnetic and optical devices, which are known in the art to be “non-volatile.” Further, Idicula discloses “wherein content within the sequence of files collectively represents structured data from a file or data stream” (Idicula ¶ 34) where the content within the files collectively represent XML files and streams (i.e., structured data from a file or data stream). Moreover, Idicula discloses “wherein elements within the structured data are uniquely identified by respective paths” (Idicula ¶ 9) by disclosing that each element within an XML document is identified by a path. Likewise, Idicula discloses “a volatile memory unit storing a partial lexicon” (Idicula ¶ 81) by disclosing the use of RAM, which is known in the art to be “volatile.” Idicula also discloses “wherein entries within the partial lexicon map at least some of the respective paths to the sequence of files and offsets therein, wherein the offsets identify the elements that correspond to the respective paths” (Idicula ¶¶ 35, 41) by disclosing that pointers to some element nodes are stored in “navigable storage” (i.e., a partial lexicon) that identify the elements and further disclosing that the pointers themselves may be offsets. In addition, Idicula discloses “instruction code, stored in the non-volatile memory unit, executable by the one or more processors to cause the system to perform operations that include: receiving a specification of a path” (Idicula ¶¶ 73-76) by receiving a query specifying a path and an element. Furthermore, Idicula at least teaches and/or suggests “determining that the partial lexicon does not contain a mapping for the path; in response to determining that the partial lexicon does not contain the mapping for the path, obtaining, from the non-volatile memory unit into the volatile memory unit, supplemental data for the partial lexicon, wherein the supplemental data identifies at least one element that corresponds to the path” (Idicula ¶¶ 77, 85) by determining that the first child node is not stored in navigable storage (i.e., is not contained in the partial lexicon) and obtaining the pointer for the node, which identifies an elements that corresponds to the path.
Although Idicula discloses that the in response to the determination, the supplemental data is obtained from streamable storage and into the navigable storage, it does not specify that either of these storages must be volatile or non-volatile storage when this step occurs. However, Idicula does disclose the storage may be either volatile or non-volatile forms of storage and, further, a person of ordinary skill in the art would have recognized that there is no other form of storage in addition to these two options. Thus, obtaining the supplemental data from non-volatile storage and into volatile storage would have been a modification that was obvious to try. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1397 (U.S. 2007) and MPEP § 2143(I)(E). At the time of invention, there was a recognized problem or need in the art, namely that of minimizing the overhead of memory usage. (Idicula ¶ 23). Further, there were only four identified, predictable potential solutions: (1) both the streamable and navigable storage were volatile storage; (2) both the streamable and navigable storage were non-volatile storage; (3) the streamable storage was volatile storage and the navigable storage was non-volatile storage; or (4) the streamable storage was non-volatile storage and the navigable storage was volatile storage. One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success because both forms of memory are widely known and commonly use, making the expectation of success high.
Finally, Idicula discloses “providing, for display, storage, or further processing, at least part of the at least one element” (Idicula ¶ 78) where the node is provided for further processing.
Although Idicula discloses the use of XPath to fetch the nodes (Idicula ¶ 33), it does not appear to explicitly disclose “determining an element of the elements within the structured data includes a nesting depth equal to or greater than a threshold number of parent elements; omitting an entry associated with the element from the partial lexicon based on the nesting depth being equal to or greater than the threshold number of parent elements.”
However, Brundage discloses an XPath based node querying method that performs the steps “determining an element of the elements within the structured data includes a nesting depth equal to or greater than a threshold number of parent elements; omitting an entry associated with the element from the partial lexicon based on the nesting depth being equal to or greater than the threshold number of parent elements” (Brundage ¶¶ 60-61) by determining if the XPath output, which is a series of node elements, is greater than the threshold of max-depth, and if it is greater than this depth, those nodes are truncated (i.e., omitted) from the result. A person of ordinary skill in the art would understand that determining if the depth is greater than the max-depth is the same as determining if the depth is greater than or equal to “max-depth + 1” because node depths can only be whole numbers.
Idicula and Brundage are analogous art because they are from the “same field of endeavor,” namely that of XPath queries. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Idicula and Brundage before him or her to modify the XPath queries of Idicula to include the max-depth search of Brundage.
The motivation for doing so would have been the use of a max-depth field allows for more efficient creation of XPath hierarchies. (Brundage ¶ 58).
	
Regarding claim 20, it merely recites an article of manufacture for embodying the system of claim 1. The article of manufacture comprises computer software modules embodying on a non-transitory computer-readable medium for performing the various functions. The combination of Idicula and Brundage comprises computer software modules for performing the same functions. Thus, claim 20 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 4, the combination of Idicula and Brundage discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Idicula and Brundage discloses “wherein the structured data contains text formatted according to Object Notation, eXtensible Markup Language (XML), or HyperText Markup Language (HTML)” (Idicula ¶ 34) where the structured data contains text formatted according to XML.

Regarding claim 10, the combination of Idicula and Brundage discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Idicula and Brundage discloses “wherein the supplemental data comprises further entries of the partial lexicon that are stored in the non-volatile memory unit” (Idicula ¶ 49) by giving an example of two nodes being stored in the partial lexicon (i.e., an entry and at least one further entry). Further, the combination of Idicula and Joshi discloses “wherein obtaining the supplemental data comprises: retrieving, from the non-volatile memory unit and into the volatile memory unit, a further entry of the partial lexicon containing a mapping from the path to: (i) a particular file of the sequence of files, and (ii) a particular offset within the particular file that identifies the at least one element” (Idicula ¶¶ 35,41) by disclosing that pointers to some element nodes are stored in “navigable storage” (i.e., a partial lexicon) that identify the elements and further disclosing that the pointers themselves may be offsets.

Regarding claim 12, the combination of Idicula and Brundage discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Idicula and Brundage discloses “wherein the threshold number of parent elements is within a range of 2 to 4, inclusive of both ends of the range” (Brundage ¶ 61) by giving an example of the range 0 to 5 and because the range of 2 to 4 with within the range of 0 to 5 and where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP §2144.05 and In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 13, the combination of Idicula and Brundage discloses the limitations contained in parent claim 10 for the reasons discussed above. In addition, the combination of Idicula and Brundage discloses “wherein retrieving the further entry comprises: determining that the path indicates that the at least one element is nested within more than the threshold number of parent elements; and in response to determining that the path indicates that the at least one element is nested within more than the threshold number of parent elements, reading, from the non-volatile memory unit and into the volatile memory unit, a lexicon file that contains the further entry” (Idicula ¶ 55) by determining that the element has a parent element (i.e., is nested within one parent element) and putting a pointer to the parent element in the partial lexicon file.

Regarding claim 14, the combination of Idicula and Joshi discloses the limitations contained in parent claim 10 for the reasons discussed above. In addition, the combination of Idicula and Joshi discloses “wherein the operations also include: after providing the at least one element, deleting the further entry from the volatile memory unit” (Idicula ¶ 81) because one of ordinary skill in the art would understand that all data stored in volatile is deleted when electricity is no longer supplied to it, such as at shutdown, which must occur after any functions are performed, such as providing the elements of the system and that it is within the scope of all computers to be shutdown.

Regarding claim 15, the combination of Idicula and Brundage discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Idicula and Brundage discloses “wherein the volatile memory unit is a main memory unit, and wherein the non-volatile memory unit is a disk-based memory unit.” (Idicula ¶¶ 81- 82).

Regarding claim 16, Idicula discloses computer-implemented method comprising “receiving, by a computing system, a specification of a path” (Idicula ¶¶ 73-76) by receiving a query specifying a path and an element. Additionally, Idicula discloses “wherein a non-volatile memory unit of the computing system stores a sequence of files” (Idicula ¶ 82) by disclosing the use of storage devices such as magnetic and optical devices, which are known in the art to be “non-volatile.” Further, Idicula discloses “wherein content within the sequence of files collectively represents structured data from a file or data stream” (Idicula ¶ 34) where the content within the files collectively represent XML files and streams (i.e., structured data from a file or data stream). Moreover, Idicula discloses “wherein elements within the structured data are uniquely identified by respective paths” (Idicula ¶ 9) by disclosing that each element within an XML document is identified by a path. Likewise, Idicula discloses “wherein a volatile memory unit of the computing system stores a partial lexicon” (Idicula ¶ 81) by disclosing the use of RAM, which is known in the art to be “volatile.” Idicula also discloses “wherein entries, within the partial lexicon, map at least some of the respective paths to the sequence of files and offsets therein, and wherein the offsets identify the elements that correspond to the respective paths” (Idicula ¶¶ 35, 41) by disclosing that pointers to some element nodes are stored in “navigable storage” (i.e., a partial lexicon) that identify the elements and further disclosing that the pointers themselves may be offsets. In addition, Idicula discloses “determining, by the computing system, that the partial lexicon does not contain a mapping for the path; in response to determining that the partial lexicon does not contain the mapping for the path, obtaining, by the computing system from the non-volatile memory unit and into the volatile memory unit, supplemental data for the partial lexicon, wherein the supplemental data identifies at least one element that corresponds to the path” (Idicula ¶¶ 77, 85) by determining that the first child node is not stored in navigable storage (i.e., is not contained in the partial lexicon) and obtaining the pointer for the node, which identifies an elements that corresponds to the path. 
Although Idicula discloses that the in response to the determination, the supplemental data is obtained from streamable storage and into the navigable storage, it does not specify that either of these storages must be volatile or non-volatile storage when this step occurs. However, Idicula does disclose the storage may be either volatile or non-volatile forms of storage and, further, a person of ordinary skill in the art would have recognized that there is no other form of storage in addition to these two options. Thus, obtaining the supplemental data from non-volatile storage and into volatile storage would have been a modification that was obvious to try. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1397 (U.S. 2007) and MPEP § 2143(I)(E). At the time of invention, there was a recognized problem or need in the art, namely that of minimizing the overhead of memory usage. (Idicula ¶ 23). Further, there were only four identified, predictable potential solutions: (1) both the streamable and navigable storage were volatile storage; (2) both the streamable and navigable storage were non-volatile storage; (3) the streamable storage was volatile storage and the navigable storage was non-volatile storage; or (4) the streamable storage was non-volatile storage and the navigable storage was volatile storage. One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success because both forms of memory are widely known and commonly use, making the expectation of success high.
Finally, Idicula discloses “providing, by the computing system for display, storage, or further processing, at least part of the at least one element” (Idicula ¶ 78) where the node is provided for further processing.
Although Idicula discloses the use of XPath to fetch the nodes (Idicula ¶ 33), it does not appear to explicitly disclose “determining an element of the elements within the structured data includes a nesting depth equal to or greater than a threshold number of parent elements; omitting an entry associated with the element from the partial lexicon based on the nesting depth being equal to or greater than the threshold number of parent elements.”
However, Brundage discloses an XPath based node querying method that performs the steps “determining an element of the elements within the structured data includes a nesting depth equal to or greater than a threshold number of parent elements; omitting an entry associated with the element from the partial lexicon based on the nesting depth being equal to or greater than the threshold number of parent elements” (Brundage ¶¶ 60-61) by determining if the XPath output, which is a series of node elements, is greater than the threshold of max-depth, and if it is greater than this depth, those nodes are truncated (i.e., omitted) from the result. A person of ordinary skill in the art would understand that determining if the depth is greater than the max-depth is the same as determining if the depth is greater than or equal to “max-depth + 1” because node depths can only be whole numbers.
Idicula and Brundage are analogous art because they are from the “same field of endeavor,” namely that of XPath queries. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Idicula and Brundage before him or her to modify the XPath queries of Idicula to include the max-depth search of Brundage.
The motivation for doing so would have been the use of a max-depth field allows for more efficient creation of XPath hierarchies. (Brundage ¶ 58).

Regarding claim 18, the combination of Idicula and Brundage discloses the limitations contained in parent claim 16 for the reasons discussed above. In addition, the combination of Idicula and Brundage discloses “wherein the entries for the elements that are of a size less than a pre-determined threshold number of bytes are not stored in the partial lexicon” (Idicula ¶ 49) by describing that the measurement in kB or MB (i.e., number of bytes) is used to determine if the data is stored in navigable storage (i.e., the partial lexicon) and giving an example where only the two nodes greater than a threshold are stored in navigable storage (i.e., those of a size less than the threshold are not stored in navigable storage). 

Regarding claim 19, the combination of Idicula and Brundage discloses the limitations contained in parent claims 1 and 16 for the reasons discussed above. In addition, the combination of Idicula and Brundage discloses “wherein the supplemental data comprises further entries of the partial lexicon that are stored in the non-volatile memory unit” (Idicula ¶ 49) by giving an example of two nodes being stored in the partial lexicon (i.e., an entry and at least one further entry). Further, the combination of Idicula and Brundage discloses “wherein obtaining the supplemental data comprises: retrieving, from the non-volatile memory unit and into the volatile memory unit, a further entry of the partial lexicon containing a mapping from the path to: (i) a particular file of the sequence of files, and (ii) a particular offset within the particular file that identifies the at least one element” (Idicula ¶¶ 35,41) by disclosing that pointers to some element nodes are stored in “navigable storage” (i.e., a partial lexicon) that identify the elements and further disclosing that the pointers themselves may be offsets.

Regarding claim 21, the combination of Idicula and Brundage discloses the limitations contained in parent claim 20 for the reasons discussed above. In addition, the combination of Idicula and Brundage discloses “wherein the program instructions that, upon execution by the computing system, cause the computing system to perform operations comprising storing the entry in the non-volatile memory unit.” (Idicula ¶ 34).

Claims 2 and 3 are rejected under 35 U.S.C. § 103 as being unpatentable over Idicula in view of Brundage, as applied to claim 1 above, in further view of Hind et al., US Patent 6,928,204 (hereinafter Hind).

Regarding claim 2, the combination of Idicula and Brundage discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Idicula discloses “wherein the offsets include, for each respective element, a begin offset …, wherein the begin offset indicates a first byte where the respective element begins in a first file of the sequence of files.” (Idicula ¶ 41).
The combination of Idicula and Brundage does not appear to explicitly disclose “wherein the offsets include, for each respective element, a begin offset and an end offset, wherein the begin offset indicates a first byte where the respective element begins in a first file of the sequence of files, and wherein the end offset indicates a second byte where the respective element ends in a second file of the sequence of files.”
However, Hind discloses that it is well-known in the art of markup language documents to store a pointer for each element “wherein the offsets include, for each respective element, a begin offset and an end offset, wherein the begin offset indicates a first byte where the respective element begins in a first file of the sequence of files, and wherein the end offset indicates a second byte where the respective element ends in a second file of the sequence of files.” (Hind col. 11, ll. 45-65).
Idicula, Brundage, and Hind are analogous art because they are from the “same field of endeavor,” namely that of XML document storage. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Idicula, Brundage, and Hind before him or her to modify the pointer of Idicula and Brundage to include the end offset of Hind.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Idicula and Brundage teaches the “base device” for using a pointer to identify a particular XML element. Further, Hind teaches the “known technique” for including an end offset in such a pointer that is applicable to the base device of Idicula and Brundage. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because such a modification would only require “slightly more characters” (Hind col. 11, ll. 45-65) indicating that it is an easy and well-understood medication.
	
	
Regarding claim 3, the combination of Idicula, Brundage, and Hind discloses the limitations contained in parent claim 2 for the reasons discussed above. In addition, the combination of Idicula, Brundage, and Hind discloses “wherein the second file is the first file” (Hind col. 15, ll. 33-35) by indicating that the processes is performed on a single XML document at a time.

Claims 5, 7-9, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Idicula in view of Brundage as applied to claim 1 above, in further view of Watson et al., US Patent 8,997,091 (hereinafter Watson).

Regarding claim 5, the combination of Idicula and Brundage discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Idicula and Brundage discloses “mapping, by way of the partial lexicon, a parent link to a target file within the sequence of files and a target offset within the target file, wherein the target offset identifies a parent element that contains the at least one element” (Idicula ¶¶ 37, 41) by including a link to the parent element, which may be a pointer and thus is identified by an offset. Further, the combination of Idicula and Brundage discloses “based on the path, finding, within the … tree, the at least one element.” (Idicula ¶ 35).
Although the combination of Idicula and Brundage discloses the use of subtrees (for example, Idicula ¶ 35), it does not disclose that these sub-trees are partial DOM trees. Therefore, the combination of Idicula and Brundage does not appear to explicitly disclose “wherein obtaining the supplemental data comprises: deriving a second path from the path, wherein the second path is a prefix of the path; mapping, by way of the partial lexicon, the second path to a target file within the sequence of files and a target offset within the target file, wherein the target offset identifies a parent element that contains the at least one element; generating in the non-volatile memory unit, based on at least the target file, a partial document object model (DOM) tree for the parent element and all elements contained within the parent element; and based on the path, finding, within the partial DOM tree, the at least one element.”
However, Watson discloses “wherein obtaining the supplemental data comprises: deriving a second path from the path, wherein the second path is a prefix of the path” (Watson col. 50, ll. 4-13) because the path to a node’s parent node is a prefix of that node.
Additionally, a person of ordinary skill in the art prior to the effective filing date would have recognized that when Watson was combined with Idicula and Brundage, the second path of Watson would be used in conjunction with the pointer of Idicula and Brundage. Therefore, the combination of Idicula, Brundage, and Watson at least teaches and/or suggests the claimed limitation “mapping, by way of the partial lexicon, the second path to a target file within the sequence of files and a target offset within the target file, wherein the target offset identifies a parent element that contains the at least one element,” rendering it obvious.
Further, Watson discloses “generating in the non-volatile memory unit, based on at least the target file, a partial document object model (DOM) tree for the parent element and all elements contained within the parent element” (Watson col. 11, ll. 34-53 and col. 47, ll. 9-46) by representing the XML as an object model that goes up at least one level (i.e., for the parent element) and indicating that this may be performed in either volatile or non-volatile memory.
Moreover, a person of ordinary skill in the art prior to the effective filing date would have recognized that when Watson was combined with Idicula and Brundage, the partial DOM tree of Watson would be the sub-tree of Idicula and Brundage. Therefore, the combination of Idicula, Brundage, and Watson at least teaches and/or suggests the claimed limitation “based on the path, finding, within the partial DOM tree, the element,” rendering it obvious.
Idicula, Brundage, and Watson are analogous art because they are from the “same field of endeavor,” namely that of parsing XML documents. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Idicula, Brundage, and Watson before him or her to modify the subtrees and pointers of Idicula and Brundage to include the partial DOM trees and parent pointers of Watson.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Idicula and Brundage teaches the “base device” for using sub-trees to locate XML elements. Further, Watson teaches the “known technique” for using partial DOM trees that is applicable to the base device of Idicula and Brundage. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 7, the combination of Idicula, Brundage, and Watson discloses the limitations contained in parent claim 5 for the reasons discussed above. In addition, the combination of Idicula, Brundage, and Watson discloses “wherein the operations also include: prior to receiving the specification of the path: (i) parsing the sequence of files to identify the elements therein, (ii) for each particular element identified, determining whether a particular size of the particular element is less than a threshold number of bytes” (Idicula ¶¶ 49, 54) by describing that the measurement in kB or MB (i.e., number of bytes) is used to determine if the data is stored in navigable storage (i.e., the partial lexicon) and giving an example where only the two nodes greater than a threshold are stored in navigable storage (i.e., those of a size less than the threshold are not stored in navigable storage). Further, Idicula indicates that the file is processed in this manner as part of its storage into the content management system, meaning that it occurs prior to receiving the specification of the path. Further, the combination of Idicula, Brundage, and Watson discloses “(iii) if the particular size of the particular element is not less than the threshold number of bytes, creating a new entry in the partial lexicon for the particular element ” (Idicula ¶ 49) by describing that the measurement in kB or MB (i.e., number of bytes) is used to determine if the data is stored in navigable storage (i.e., the partial lexicon) and giving an example where only the two nodes greater than a threshold are stored in navigable storage (i.e., those of a size less than the threshold are not stored in navigable storage). Finally, the combination of Idicula, Brundage, and Watson discloses “wherein the new entry includes a particular path that identifies the particular element within the structured data, a particular file of the sequence of files in which the particular element is disposed, and a particular offset within the particular file at which the particular element is found.” (Idicula ¶ 46).

Regarding claim 8, the combination of Idicula, Brundage, and Watson discloses the limitations contained in parent claim 5 for the reasons discussed above. In addition, the combination of Idicula, Brundage, and Watson discloses “wherein the operations also include: after providing the at least one element, deleting the partial DOM tree” (Idicula ¶ 81) because one of ordinary skill in the art would understand that all data stored in volatile is deleted when electricity is no longer supplied to it, such as at shutdown, which must occur after any functions are performed, such as providing the elements of the system and that it is within the scope of all computers to be shutdown.

Regarding claim 9, the combination of Idicula, Brundage, and Watson discloses the limitations contained in parent claim 5 for the reasons discussed above. In addition, the combination of Idicula, Brundage, and Watson at least teaches and/or suggests “wherein the operations also include: based on information in the partial DOM tree and the sequence of files, adding a further entry to the partial lexicon that maps the path to: (i) a particular file of the sequence of files, and (ii) a particular offset within the particular file that identifies the at least one element” (Idicula ¶ 46 and Watson col. 47, ll. 9-46) because Idicula discloses performing these actions based on the sub-tree, which one of ordinary skill in the art would understand to be the partial DOM tree of Watson.

Regarding claim 17, the combination of Idicula and Brundage discloses the limitations contained in parent claim 16 for the reasons discussed above. In addition, the combination of Idicula and Brundage discloses “mapping, by way of the partial lexicon, a parent link to a target file within the sequence of files and a target offset within the target file, wherein the target offset identifies a parent element that contains the at least one element” (Idicula ¶¶ 37, 41) by including a link to the parent element, which may be a pointer and thus is identified by an offset. Further, the combination of Idicula and Brundage discloses “based on the path, finding, within the … tree, the at least one element.” (Idicula ¶ 35).
Although the combination of Idicula and Brundage discloses the use of subtrees (for example, Idicula ¶ 35), it does not disclose that these sub-trees are partial DOM trees. Therefore, the combination of Idicula and Brundage does not appear to explicitly disclose “wherein obtaining the supplemental data comprises: deriving a second path from the path, wherein the second path is a prefix of the path; mapping, by way of the partial lexicon, the second path to a target file within the sequence of files and a target offset within the target file, wherein the target offset identifies a parent element that contains the at least one element; generating in the non-volatile memory unit, based on at least the target file, a partial document object model (DOM) tree for the parent element and all elements contained within the parent element; and based on the path, finding, within the partial DOM tree, the at least one element.”
However, Watson discloses “wherein obtaining the supplemental data comprises: deriving a second path from the path, wherein the second path is a prefix of the path” (Watson col. 50, ll. 4-13) because the path to a node’s parent node is a prefix of that node.
Additionally, a person of ordinary skill in the art prior to the effective filing date would have recognized that when Watson was combined with Idicula and Joshi, the second path of Watson would be used in conjunction with the pointer of Idicula and Brundage. Therefore, the combination of Idicula, Brundage, and Watson at least teaches and/or suggests the claimed limitation “mapping, by way of the partial lexicon, the second path to a target file within the sequence of files and a target offset within the target file, wherein the target offset identifies a parent element that contains the at least one element,” rendering it obvious.
Further, Watson discloses “generating in the non-volatile memory unit, based on at least the target file, a partial document object model (DOM) tree for the parent element and all elements contained within the parent element” (Watson col. 11, ll. 34-53 and col. 47, ll. 9-46) by representing the XML as an object model that goes up at least one level (i.e., for the parent element) and indicating that this may be performed in either volatile or non-volatile memory.
Moreover, a person of ordinary skill in the art prior to the effective filing date would have recognized that when Watson was combined with Idicula and Brundage, the partial DOM tree of Watson would be the sub-tree of Idicula and Brundage. Therefore, the combination of Idicula, Brundage, and Watson at least teaches and/or suggests the claimed limitation “based on the path, finding, within the partial DOM tree, the element,” rendering it obvious.
Idicula, Brundage, and Watson are analogous art because they are from the “same field of endeavor,” namely that of parsing XML documents. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Idicula, Brundage, and Watson before him or her to modify the subtrees and pointers of Idicula and Brundage to include the partial DOM trees and parent pointers of Watson.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Idicula and Brundage teaches the “base device” for using sub-trees to locate XML elements. Further, Watson teaches the “known technique” for using partial DOM trees that is applicable to the base device of Idicula and Brundage. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Claim 22 is rejected under 35 U.S.C. § 103 as being unpatentable over Idicula in view of Brundage, as applied to claim 1 above, in further view of William Gropp; Lecture 5: More on Cache Memory; November 30, 2016; http://wgropp.cs.illinois.edu/courses/cs598-s15/lectures/lecture05.pdf; Slides 1-15 (hereinafter Gropp).

Regarding claim 22, the combination of Idicula and Brundage discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, the combination of Idicula and Brundage does not appear to explicitly disclose “determining a second element of the elements within the structured data is of a respective size less than a threshold number of bytes; and omitting a second entry associated with the second element from the partial lexicon based on the respective size being less than the threshold number of bytes.
However, Gropp discloses that cache systems using multiple levels of cache that determine if data fits in a particular cache (i.e., is a respective size less than a threshold number of bytes) and if so, it will store the data in that cache. (Gropp Slide 12).
Prior to the effective filing date of the present invention, a person of ordinary in the art would have recognized that this caching system of Gropp would be used with the determination to store data in volatile or non-volatile memory, which share the same dynamic with traditional L1, L2, and L3 caches; namely speed versus size. Therefore, the combination of Idicula, Brundage, and Gropp at least teaches and/or suggests the claimed limitations “determining at least one element of the elements within the structured data are of a respective size less than a threshold number of bytes; storing, by the computing system, an entry in the non-volatile memory unit based on the respective size being less than the threshold number of bytes,” rendering them obvious.
Idicula, Brundage, and Gropp are analogous art because they are from the “same field of endeavor,” namely that of data storage. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Idicula, Brundage, and Gropp before him or her to modify the memory storage determination of Idicula and Brundage to include the size based determination of Gropp.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of Idicula and Brundage teaches the “base device” for determining whether to store data in volatile or non-volatile storage. Further, Gropp teaches the “known technique” using size as a measure for determining whether data is to be stored in a first or second location that is applicable to the base device of Idicula and Brundage. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.	

Response to Arguments
Applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive.

Regarding the rejection of claims 1, 16, and 20 under 35 U.S.C. § 103, Applicant first argues that the combination of Idicula and Brundage fails to teach “in response to determining that the partial lexicon does not contain the mapping for the path, obtaining, from the non-volatile memory unit into the volatile memory unit, supplemental data for the partial lexicon, wherein the supplemental data identifies at least one element that corresponds to the path” because “Idicula merely discloses storing both a node and a corresponding pointer in the same storage space when the node is created.” (Remarks 10-11). Applicant continues that Brundage “fails to remedy the deficiencies of Idicula.” (Remarks 11-12). The examiner disagrees.

As discussed above, Idicula discloses that the in response to the determination, the supplemental data is obtained from streamable storage and placed into the navigable storage. (Idicula ¶ 77). Idicula additionally disclose the storage may be either volatile or non-volatile forms of storage and, further, a person of ordinary skill in the art would have recognized that there is no other form of storage in addition to these two options. Thus, obtaining the supplemental data from non-volatile storage and into volatile storage would have been a modification that was obvious to try. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1397 (U.S. 2007) and MPEP § 2143(I)(E). At the time of invention, there was a recognized problem or need in the art, namely that of minimizing the overhead of memory usage. (Idicula ¶ 23). Further, there were only four identified, predictable potential solutions: (1) both the streamable and navigable storage were volatile storage; (2) both the streamable and navigable storage were non-volatile storage; (3) the streamable storage was volatile storage and the navigable storage was non-volatile storage; or (4) the streamable storage was non-volatile storage and the navigable storage was volatile storage. One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success because both forms of memory are widely known and commonly use, making the expectation of success high.
Therefore, Applicant’s argument is unpersuasive.

Applicant next argues that the combination of Idicula and Brundage fails to disclose "a partial lexicon, wherein entries within the partial lexicon map at least some of the respective paths to the sequence of files and offsets therein, wherein the offsets identify the elements that correspond to the respective paths” because the cited portions of “Idicula merely discloses pointers as a component of the nodes of the XML document” and Brundage “fails to remedy the deficiencies of Idicula.” (Remarks 12-13). The examiner disagrees.

The present specification states that a lexicon is an index into a corpus that maps paths that reference elements in a structured data file to where those elements reside in the corpus. (Spec. ¶ 133). The present specification additionally states that a partial lexicon is a lexicon that maps at least some of the respective paths to the sequences of files. (Spec. ¶ 154).
Idicula expressly discloses that a portion of the nodes of a document are stored in navigable storage, while the remainder are stored in streamable storage. (Idicula ¶ 35). Thus, each of these collections of nodes constitute a “partial” collection. Further, Idicula discloses that the nodes not stored in navigable storage are replaced with pointers to the node’s content in the streamable storage. (Idicula ¶ 35). These pointers are illustrated as elements 231-235 of Fig. 2. Further, a person of ordinary skill in the art would have understood the term “path” to be “a route followed by the operating system through the directions for finding … files on a disk.” (“Path;” Microsoft Computer Dictionary; May 1, 2002; Microsoft Press; Fifth Edition; Page 394). As can clearly be seen from Fig. 2, the pointers are “route[s] followed by the operating system through the direction for finding” the nodes. Thus, these pointers are “paths,” within the broadest reasonable interpretation of the term. 
Further, because these paths map the data to their respective location in the streamable storage, they are “lexicons,” within Applicant’s own definition of the term. As a result, Idicula discloses “a partial lexicon, wherein entries within the partial lexicon map at least some of the respective paths to the sequence of files.”
Finally, Idicula explicitly disclose that the pointer may also map to an offset address such as a byte or word offset. (Idicula ¶ 41). Thus, the pointers also map to the “offsets therein,” as claimed. 
Therefore, Applicant’s argument is unpersuasive.

Regarding the rejection of claims 10 and 19 under 35 U.S.C. § 103, Applicant argues the combination of Idicula and Brundage fails to teach “retrieving, from the non-volatile memory unit and into the volatile memory unit, a further entry of the partial lexicon containing a mapping” for the reasons “discussed above.” (Remarks 13-14). Applicant’s argument is unpersuasive for the reasons discussed above. 

Regarding the rejection of claim 13 under 35 U.S.C. § 103, Applicant argues that the combination of Idicula and Brundage fails to teach “reading, from the non-volatile memory unit and into the volatile memory unit, a lexicon file” because “Idicula merely discloses storing both a node and a corresponding pointer in the same storage space when the node is created, not reading a lexicon file from a non-volatile memory unit into the volatile memory unit” and “Brundage fails to remedy the deficiencies of Idicula.” (Remarks 15-16). The examiner disagrees.

Applicant’s argument is based on an erroneous premise—namely that “Idicula merely discloses storing both a node and a corresponding pointer in the same storage space when the node is created.” As has been discussed above, this is patently false as Idicula expressly discloses that a portion of the nodes of a document are stored in navigable storage, while the remainder are stored in streamable storage. (Idicula ¶ 35). Therefore, Applicant’s argument is unpersuasive.

Regarding the rejection of claims 5, 7-9, and 17 under 35 U.S.C. § 103, Applicant argues that these claims are allowable because “Watson fails to remedy the deficiencies of Idicula and Brundage.” (Remarks 16). Applicant’s argument is unpersuasive for the reasons discussed above. 

Regarding the rejection of claims 5 and 17 under 35 U.S.C. § 103, Applicant argues that the combination of Idicula, Brundage, and Watson fails to teach “generating in the non-volatile memory unit, based on at least the target file, a partial document object model (DOM) tree for the parent element and all elements contained within the parent element” because “Watson merely discloses converting an object model representation into an XML representation” and “is entirely silent regarding generating a partial document object model tree in the non-volatile memory unit.” (Remarks 16-17). The examiner disagrees.

Watson discloses the use of a SAX parser to parse an XML element. (Watson col. 48, ll. 1-8). In doing so, the parser first generates a root object reference. (Watson col. 48, ll. 9-11). This root object is a model of the XML object and is incomplete because it represents only the root node, making it a partial document object model. Further, this is based on the XML file (Watson col. 49, ll. 1-8), also making it “based on at least the target file,” as claimed. Moreover, the parser of Watson then proceeds to generate a “current object reference or pointer” that falls under the root object and repeats this for each XML element under to root. (Watson col. 48, ll. 16-17, 20-23). Thus, Watson discloses “generating …, based on at least the target file, a partial document object model (DOM) tree for the parent element and all elements contained within the parent element.”
Finally, Watson discloses that any actions may be performed in either the volatile or non-volatile memory. (Watson col. 11, ll. 34-53). Therefore, this may also occur “in the non-volatile memory” as claimed. Therefore, Watson does disclose “generating in the non-volatile memory unit, based on at least the target file, a partial document object model (DOM) tree for the parent element and all elements contained within the parent element,” an Applicant’s argument is unpersuasive.

Regarding the rejection of claims 2, 3, and 22 under 35 U.S.C. § 103, Applicant argues that these claims are allowable because “Hind and Gropp fail to remedy the deficiencies of Idicula and Brundage.” (Remarks 17-18). Applicant’s argument is unpersuasive for the reasons discussed above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176